Felton, Chief Judge,
dissenting. “The prime requisite of a review under this Code section is that there be a change in the employee’s physical condition between the time of the review and any award made by the board or any settlement made between the parties and filed with the board, and the burden of establishing such requisite is upon the party claiming the change in condition.” Fortson v. American Surety Co., 92 Ga. App. 625 (2) (89 S. E. 2d 671). “A change of condition, within the rule that after entering an award the Board of Work*827men’s Compensation may increase or decrease the compensation allowed thereunder due to a change of condition, means a change of the physical condition of the claimant subsequent to the first award.” Travelers Ins. Co. v. Hammond, 90 Ga. App. 595 (3) (83 S. E. 2d 576). Georgia Marine Salvage Co. v. Merritt, 82 Ga. App. 111 (1) (60 S. E. 2d 419). The only finding as to a change in condition is as follows: “I find further there is no evidence the employer has offered claimant any work which he is able to do. That claimant has worked for other employers when he was able to do so, and also sought employment but was turned down because of his physical impairment. I find therefore claimant has suffered a change in condition since the award of December 19, 1957, based on decrease in earning capacity. That whereas he was able to do some work in 1957, he had not been able to find work in 1958.” Assuming that his inability to “find work” during 1958 was caused by his physical condition, such fact, standing alone, does not show a change in condition necessary to support the award. “The fact that in the instant case the injured employee was discharged from his employment, and, as a result of his physical condition which had not changed but which was due to the injury sustained, is unable to obtain employment, would not bring the case within the provisions of [Code § 114-709]”. Travelers Ins. Co. v. Hurt, 176 Ga. 153, 155 (167 S. E. 175).
The finding that the claimant suffered a change in condition based on a decrease in earning capacity excludes the idea that the finding was based on a change for the worse in physical condition.